                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                    CRIMINAL ACTION NO. 5:13-CR-00091-KDB-DCK
 USA,

                  Plaintiff,

     v.                                                             ORDER

 XAVIER AHMAD CADE,

                  Defendant.


          THIS MATTER is before the Court on Defendant Xavier Ahmad Cade’s pro se motion

to unseal his Plea Agreement, Factual Basis, and Statement of Reasons. (Doc. No. 37) (“Motion”).

For the reasons stated herein, the Court grants in part and denies in part Defendant’s Motion.

          Defendant requests a copy of his Plea Agreement. The Plea Agreement is not sealed as to

Defendant and he may be provided a copy without a court order.

          Defendant’s Factual Basis was originally filed under seal at the request of the United States

Probation Office and the Assistant United States Attorney. According to Local Rule 49.1.1, “[a]fter

final disposition of any criminal case where the file or documents under seal have not previously

been unsealed by Court order, all sealed files, sealed pleadings, or any portions thereof shall remain

sealed indefinitely until otherwise ordered by the Court on a case-by-case basis.” W.D.N.C. Loc.

R. 49.1.1. Thus, Defendant cannot receive a copy of his Factual Basis without a court order. The

Court grants Defendant’s request to unseal the Factual Basis as to Defendant only. The Factual

Basis should remain sealed as to the public.

          The Statement of Reasons is a sealed document pursuant to national policy set by the

Administrative Office of the United States Court. See “Privacy Policy for Electronic Case Files,”
United States Courts, https://www.uscourts.gov/rules-policies/judiciary-policies/privacy-policy-

electronic-case-files; United States v. Cannon, No. 3:14-cr-87, 2015 WL 3751781 at *n.2

(W.D.N.C. June 16, 2015). This is due to the sensitive information contained in the document and

in order to promote the safety of defendants and others. Cannon, 2015 WL 3751781, at *n.2.

Therefore, the Statement of Reasons is not a public document and Defendant’s request to unseal it

is denied.

       IT IS THEREFORE ORDERED that Defendant’s Motion (Doc. No. 37) is GRANTED

IN PART as to Defendant’s request to unseal the Factual Basis (Doc. No. 17) and DENIED IN

PART as to Defendant’s request to unseal the Statement of Reasons (Doc. No. 24).

       The Clerk of Court is directed to mail a copy of the Plea Agreement (Doc. No. 16) and

Factual Basis (Doc. No. 17) to Defendant’s address.



                                         Signed: November 21, 2019
